Citation Nr: 0807456	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected gastroesophageal reflux 
disease (GERD) with nausea.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement  to service connection for anxiety (claimed 
as depression with anxiety, sleep disorder, and memory loss).  

4.  Entitlement to service connection for claimed cervical 
spine pain (claimed as neck pain).  

5.  Entitlement to service connection for claimed lumbosacral 
back pain. 




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
November 1991. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision.  

As the claim of a higher initial rating for service-connected 
GERD involves a request for higher initial rating following 
the grant of service connection, the Board has characterized 
that issue in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial 
rating claim from a claim for an increased rating for 
disability already service-connected).  

In May 2006 the Board remanded the issues on appeal to the 
Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected GERD is not shown to be manifested 
by persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.  

3.  The veteran is not shown to have a medically supportable 
diagnosis of PTSD due to a verified stressor or other 
potentially verifiable event or incident of his period of 
active service.  

4.  The currently demonstrated anxiety disorder is shown as 
likely as not to have had its clinical onset during the 
veteran's military service. 

5.  The veteran is not shown to have a current disability 
manifested by cervical spine pain due to any event or 
incident of his active service.  

6.  The currently demonstrated lumbosacral spine pain is not 
shown to be due to an injury or other event or incident of 
the veteran's period of military service. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected GERD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 
4.114 including Diagnostic Code 7346 (2007).  

2.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by an anxiety disorder is due to 
disease that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2007).   

4.  The veteran does not have a disability manifested by 
cervical spine pain due to disease or injury that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2007).   

5.  The veteran's lumbosacral spine pain is not due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2002 letter and a May 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2002 and May 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims, and of the evidence of 
record.  The Board finds that he has accordingly been 
constructively invited to give VA all the relevant evidence 
in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), it does not 
appear that the RO advised the veteran of these elements, but 
the Board finds that the omission is harmless.  

As regards the claim for increase on appeal, the Board finds 
that the veteran was informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
this was accomplished in the April 2004 Statement of the Case 
(SOC), which suffices for Dingess.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2002 and May 
2006 VCAA letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.

The Board is aware that the April 2002 and May 2006 VCAA 
letters did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  

However, the veteran's June 2002 VA examination paralleled 
the relevant diagnostic criteria.  The examinations, as well 
as the veteran's access to his VA examination reports, 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claim during his examination, the Board is 
satisfied that he had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the April 2004 SOC was followed 
up by a Supplemental Statement of the Case (SSOC) in October 
2007, representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in June 2002 and in 
compliance with the May 2006 remand the veteran was scheduled 
for VA examinations in December 2007; however, he failed to 
appear. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but waived that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that his service-connected GERD is worse 
then the current 10 percent disability rating.  

GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
The rating criteria are as follows.  A rating of 10 percent 
is awarded with two or more of the symptoms for the 30 
percent evaluation of less severity.  

A rating of 30 percent may be assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A rating of 60 percent may be awarded for symptoms of pain, 
vomiting, material weight loss or hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health. 

The terms "severe," "considerable," and "of lesser severity" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just." 38 
C.F.R. § 4.6.

At the June 2002 VA examination, the veteran reported that, 
right after service, he had nausea once a month associated 
with vomiting.  After he had his appendix out in 1992, he had 
nausea and vomiting every 3 months.  

Currently, the veteran noted that he had nausea and vomiting 
every 5 to 6 months, lasting a day, and resolving 
spontaneously.  He took Prilosec which resulted in heartburn 
with physical activity.  He denied weight loss and weight 
gain, constipation or diarrhea.  The examiner noted the 
veteran's GERD was stable with Prilosec. 

The veteran failed to appear without explanation for an 
October 2007 VA examination scheduled to evaluate his 
service-connected disability.  The Board notes that, when a 
claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b).  

Therefore,  since the veteran is contesting the initial 
disability rating, the claim will be rated based on the 
evidence of record.  

After careful review of the VA examination, the Board finds 
that the service-connected GERD does not warrant a rating 
higher than 10 percent in this case.  

The veteran is not shown to have persistent recurrent 
epigastric distress with dysphagia, pyrosis or regurgitation, 
accompanied by substernal or arm or shoulder pain or findings 
productive considerable impairment of health.  

For all the foregoing reasons, the Board finds the claim for 
an increased rating in excess of 10 percent for the service-
connected GERD must be denied.  


II.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

At the June 2002 VA examination the veteran was diagnosed 
with PTSD.  

However, any diagnosis of PTSD must be supported by a 
verified stressor that happened during service.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran reported at his June 2002 VA examination that, 
during service, he felt that his life was threatened most of 
the time, especially at night.  He was never exposed to 
direct threats, never saw combat, and never saw anybody 
injured.  He saw dead bodies and had much fear and 
helplessness about being in the Gulf War.  He stated that he 
was threatened while in convoys taking prisoners and refugees 
to camps.  

However, in compliance with the May 2006 remand, the RO 
contacted the veteran by letters in May 2006 and September 
2006 for further PTSD stressor development but he has not 
responded thereto.  

The veteran is shown to have served on active duty in Saudi 
Arabia. The Board to this extent must emphasize that service 
in a combat zone, without more, is not sufficient to 
establish that a veteran engaged in combat with the enemy.  
See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the service personnel and medical records 
provide no basis for finding that the veteran was wounded or 
treated for any medical condition due to combat duty in Saudi 
Arabia.  The veteran also has not presented assertions 
regarding any stressor event due to combat.  

The veteran's reported stressors were not combat relate and 
they can not be verified on the basis of the veteran's 
assertions alone or the information provided.  Rather, they 
must be independently corroborated by other objectively 
sustainable evidence.  

However, the veteran has not submitted any other probative 
evidence-to include statements from former service 
comrades-to verify either in-service event.  Without such 
support and given the documented conditions of service, a 
diagnosis of PTSD is not sustainable in this case.  Given 
these facts, the Board finds that there is no verified or 
potentially verifiable stressor to support a current 
diagnosis of PTSD.  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for PTSD must be denied.  


B.  Service connection for anxiety

The Board notes that the veteran's service medical records 
are silent for any treatment or diagnosis of anxiety, sleep 
disorder and memory loss during service.  

At a June 2002 VA mental health psychiatric evaluation, the 
veteran had insomnia amd was anxious in general, especially 
in situations for social scrutiny.  He stated that, during 
service, he had a lot of apprehension and fear of the 
unknown.  

The veteran denied symptoms of depression.  He was anxious 
and had an anxious affect.  The psychiatrist stated that the 
veteran's re-experienced dreams were more abstract, not 
specifically related to the Gulf War or combat but were 
military themed and caused him much distress.  The veteran's 
anxiety seemed free-floating or related to social situation 
which reliably caused marked distress.  

At a June 2002 VA examination, the veteran reported taking 
Paxil for depression and Ambien and Xanax for sleep and 
depression.  He reported some substance abuse problems with 
alcohol to help him cope with anxiety and sleep.  His first 
year after service, he had excessive symptoms of anxiety and 
depression.  

On a daily basis, the veteran felt depressed and stressed out 
and had insomnia, psychomotor agitation, feelings of 
worthlessness and diminished ability to think and 
concentrate.  

During service, the veteran felt that his life was threatened 
most of the time, especially at night.  He was never exposed 
to direct threats, never saw combat, and never saw anybody 
injured; however, he saw dead bodies and had much fear and 
helplessness about but being in the Gulf War.  He stated that 
he was threatened while in convoys taking prisoners and 
refugees to camps. 

The VA examiner stated the veteran met the criteria for 
general anxiety disorder with a description of restlessness, 
easily fatigued, difficulty with concentration, irritable, 
muscle tension, and sleep disturbances.  

His symptoms overlapped with depressive symptoms; he reported 
losing over 20 pounds in the prior months.  The VA examiner 
stated that there was nothing in the veteran's history of 
anxiety prior to service.  

After a careful review of the evidentiary record, the Board 
finds that the veteran's current anxiety disorder as likely 
as not had its clinical onset during service.  

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The medical 
evidence shows that he has a current disability of anxiety 
can be related to symptoms exhibited during his time of 
service. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, service connection for an anxiety 
disorder is warranted.  


C.  Service connection for cervical back pain

The service medical records showed that, in June 1989, the 
veteran complained of having neck pain after he fell off his 
bike.  In December 1990, the veteran was seen for pain in the 
neck from whiplash as a result of a car accident.  

However, at the June 2002 VA examination, there was no 
mention of cervical spine pain or related impairment.  

The veteran also failed to appear for the October 2007 VA 
examination scheduled to assist him in connection with his 
claims.  The Board notes that when a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(a), (b).  

Therefore, based on this record, the veteran cannot be found 
to have currently diagnosed cervical spine disability to 
explain his symptoms of neck pain.  The neck pain itself is 
not shown to have been continuously present or chronic in 
nature since service.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).  

Given these facts, the Board finds that service connection 
for cervical spine pain must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


D.  Lumbosacral spine pain

The service medical records revealed that the veteran had 
recurrent muscle strain in service.  In February 1988 an x-
ray of the spine revealed a normal spine.  A March 1988 bone 
scan revealed left sacroiliac joint abnormality.  

The June 2002 VA examination noted that, after the March 1988 
bone scan, the veteran was treated with physical therapy for 
pain in the lower spine and hip area that resolved within two 
weeks.  The pain occurred every three to six months.  It was 
noted that he had been treated for low back pain since 1985.  

The examiner stated that the veteran's range of motion for 
the lumbar spine was normal and that straight leg raising 
produced lower back pain.  He was diagnosed with lumbosacral 
spine pain.  

As noted, the veteran failed to appear to his Board remanded 
October 2007 VA examination.  When a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(a), (b).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Absent a showing of current 
disability in this case, service connection for lumbosacral 
spine pain must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A higher initial rating in excess of 10 percent for the 
service-connected GERD with nausea is denied.  

Service connection for claimed PTSD is denied.  

Service connection for an anxiety disorder is granted.  

Service connection cervical spine or neck pain is denied.  

Service connection for lumbosacral back pain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


